UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1061



CAROLYN J. MELVIN,

                                              Plaintiff - Appellant,

          versus


CITY OF GREENVILLE; DAVID BEST, in his indi-
vidual and official capacity; HOWARD CONNER,
in his individual and official capacity; CECIL
HARDY, in his individual and official capac-
ity; CHARLES HINMAN, in his individual and of-
ficial capacity; JOSEPH M. SIMONOWICH, in his
individual and official capacity; JOHN TEEL,
in his individual and official capacity; CITY
OF GREENVILLE POLICE DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville.       Malcolm J. Howard,
District Judge. (CA-96-66-4-H)


Submitted:   June 29, 1999                 Decided:   July 15, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn J. Melvin, Appellant Pro Se.     David A. Holec, M. Blair
Carr, CITY OF GREENVILLE, Greenville, North Carolina; David Powell
Stillerman, Jr., Laurence S. Graham, GRAHAM & STILLERMAN, P.A.,
Greenville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carolyn J. Melvin appeals the district court’s order accepting

in part a magistrate judge’s recommendation and granting Defen-

dants’ motion for summary judgment in an action brought for viola-

tions of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 1981, 1983, 1985, 1986 (1994), for constructive discharge, and

for violation of the North Carolina Equal Employment Practices Act

and public policy, and for intentional infliction of emotional

distress.     We have reviewed the record, the magistrate judge’s

memorandum and recommendation, and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Melvin v. City of Greenville, No. CA-

96-66-4-H (E.D.N.C. Dec. 7, 1998).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED


                                 2